Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 20, 2016

                                      No. 04-16-00055-CV

                         IN THE INTEREST OF W.T.H., A CHILD,

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 15-06-00125-CVK
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
       By order dated June 10, 2016, appellant’s attorney was ordered to file a written
explanation regarding a document efiled in this court’s electronic portal on May 26, 2016. On
June 14, 2016, appellant’s attorney filed a document entitled “Supporting Brief” which this court
construes to be a response to the June 10, 2016 order and a supplemental appellant’s brief.

        Based on the response, the clerk of the court is directed to file the document efiled by the
appellant’s attorney on May 26, 2016, as the appellant’s brief in this appeal. The clerk of the
court is further directed to file the document entitled “Supporting Brief” as a supplemental
appellant’s brief.

        Although appellant’s attorney again references an Order on a Bill of Review entered in
trial court cause number 15-09-00217-CVK, this appeal only pertains to trial court cause number
15-06-00125-CVK. In addition, because appellant failed to request the reporter’s record in
response to two prior orders, this court will only consider those issues raised in appellant’s brief
that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

        It is ORDERED that appellee’s brief must be filed no later than thirty days from the date
of this order.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court